Citation Nr: 0021254	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  93-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for tinea cruris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) denied the veteran's claim for a 
compensable evaluation for tinea cruris.  The Board affirmed 
this denial in September 1995.

The veteran appealed the Board's September 1995 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals).  In March 1996, the Secretary of Veterans Affairs 
(Secretary) filed a motion, which the veteran did not oppose, 
to vacate and remand the Board's September 1995 decision for 
further development.  By order dated May 1996, the Court 
granted the motion, and vacated and remanded the Board's 
September 1995 decision.  In November 1996 and August 1998, 
in compliance with instructions outlined in the motion to 
remand, the Board remanded the veteran's claim to the RO for 
additional development.

The Board notes that the veteran and his representative 
appear to be raising claims for compensation that the RO has 
not yet considered.  In a written statement received in 
October 1992, the veteran requests assistance in developing 
claims for service connection for high cholesterol and high 
blood pressure, including as due to Agent Orange exposure.  
In addition, in a statement dated in May 2000, the veteran's 
representative indicates that the veteran's tinea cruris 
affects his eyes.  These contentions are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has fulfilled 
its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim.

2.  The veteran's tinea cruris, which occasionally causes 
itching on a nonexposed surface and small area of the body, 
has not been active for years. 


CONCLUSION OF LAW

The evidence does not satisfy the criteria for a compensable 
evaluation for tinea cruris.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a compensable evaluation for his service-connected skin 
disability.  Before discussing the merits of the veteran's 
claim, the Board must first determine whether the veteran has 
submitted evidence of a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 79, 81 (1990).  In this case, since 1991, the veteran 
has been alleging that his service-connected skin disability 
is worsening.  This allegation, alone, is sufficient to 
establish a plausible or well-grounded claim for an increased 
evaluation under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

A well-grounded claim having been submitted, the Board must 
now determine whether the VA has fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.  In May 1996, the United States Court of Appeals for 
Veterans Claims (Court) remanded this claim to the Board for 
the purpose of complying with the duty to assist as 
delineated in Ardison v. Brown, 6 Vet. App. 405 (1994).  
Given this purpose, the Board remanded this claim to the RO 
in November 1996 with instructions to obtain all records of 
treatment of the veteran and to afford the veteran a VA 
examination during an active stage of his tinea cruris.  In 
its Remand, the Board advised the veteran that, under Wood v. 
Derwinski, 1 Vet. App. 190 (1991), enlistment of his 
assistance was essential.  

In January 1997, the RO contacted the veteran by letter and 
requested that he notify the RO when his tinea cruris became 
active so that a VA examination of the disorder could be 
scheduled.  In April 1997, the veteran complied and the RO 
transferred the veteran's claims file to a VA outpatient 
clinic with instructions to conduct an examination of the 
veteran's skin.  However, for reasons unknown, a VA 
examination was not scheduled.  The RO thus notified the 
veteran again that he should contact the RO when his tinea 
cruris became active.  By March 1998, the veteran had not 
contacted the RO.  The RO determined that the veteran was not 
cooperating, and based on this determination, it scheduled 
the veteran for an immediate VA examination of his skin.  The 
report of this March 1998 examination indicates that the 
veteran's complaints were noted and that tinea cruris was not 
active.  After considering this report, the RO returned the 
claims file to the Board for further appellate review.  

In August 1998, the Board again remanded the veteran's claim 
to the RO for two purposes: to obtain all pertinent 
outstanding medical records; and to schedule the veteran for 
a VA skin examination during an active phase of his tinea 
cruris.  The Board explained that the Court required this 
development and warned the veteran that, under Wood, 1 Vet. 
App. at 190, the duty to assist is not a one-way street and 
the veteran must cooperate in the development of his claim.  

In August 1998, the RO again contacted the veteran by letter 
and requested that he notify the RO when his tinea cruris 
became active so that a VA examination of this disorder could 
be scheduled.  The RO also requested the veteran to provide 
the names and addresses of all health care providers who had 
treated his skin since March 1998 and to complete any 
necessary authorizations so that the RO could obtain records 
of the treatment.  By November 1998, the veteran had not yet 
replied so the RO sent the veteran another letter urging him 
to notify the RO when his tinea cruris became active.  
Shortly thereafter, the veteran contacted the RO, asked the 
RO to schedule him for an examination, and indicated that he 
would go to an outpatient clinic in Canton, Ohio for a 
medical evaluation and photographs of his skin.  
Subsequently, a representative at a VA clinic in Columbus, 
Ohio noted in the claims file that he or she had endeavored 
unsuccessfully to reach the veteran to schedule an 
examination.  In April 1999, the RO sent the veteran a letter 
informing him that he had failed to report for a VA 
examination and affording him one more opportunity to 
cooperate in having his skin examined.  According to a VA 
Form 119 (Report of Contact) of record, the veteran's 
representative spoke to the veteran in September 1999.  
During this conversation the veteran indicated that his tinea 
cruris was active and that he was planning to report to the 
VA clinic in Canton, Ohio that week.  The veteran was 
examined, but the report indicates that his tinea cruris was 
not active.  After considering this report, the RO returned 
the claims file to the Board for further appellate review.  

In light of the aforementioned facts, the Board believes that 
the VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.  In attempting 
to comply with the Court's May 1996 order, the RO contacted 
the veteran on multiple occasions by letter and telephone in 
an effort to schedule him for a VA examination of his tinea 
cruris during an active phase.  Despite this effort, the 
veteran either failed to report, or, contrary to his 
assertions that his tinea cruris was in an active phase, he 
appeared during inactive phases.  Moreover, the RO requested 
information from the veteran on recent skin treatment 
rendered by VA and private health care providers, but the 
veteran never submitted such information.  The Board reminds 
the veteran that the duty to assist is not always a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood, 1 Vet. App. at 193 (1991).  It 
is clear that the RO substantially complied with all of the 
Board's remand instructions to the extent possible under the 
circumstances presented; therefore, a Remand under Stegall v. 
West, 11 Vet. App. 268 (1998) is not appropriate.    

Given that the Board has found the veteran's claim well 
grounded and the VA's duty to assist fulfilled, the merits of 
the veteran's claim may now be decided.  According to written 
statements received from the veteran during the pendency of 
this appeal and transcripts of hearings held at the RO in 
March 1992 and January 1993, the veteran's service-connected 
skin disability has necessitated continuous treatment since 
approximately 1980, and is worsening.  The veteran has 
indicated that the severity of his service-connected skin 
disability varies depending upon the climate and typically 
becomes active in warm weather.  He has asserted that his 
service-connected skin disability affects his groin, face, 
mouth, scalp, hands, back, chest, shoulders, legs and toes, 
and has requested the Board to consider all these affected 
areas in determining the severity of his disability.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

In July 1985, the Board granted the veteran entitlement to 
service connection for tinea cruris and denied him 
entitlement to service connection for acne rosacea (then 
shown to be affecting his nose and forehead).  The Board 
decision also noted that it was tinea cruris (of the groin).  
In August 1985, the RO effectuated the Board's decision and 
assigned him a noncompensable evaluation for tinea cruris 
pursuant to Diagnostic Codes 7899-7806.  This evaluation has 
remained in effect since the RO's August 1985 action.  

The veteran's service-connected tinea cruris is not listed in 
the rating schedule.  Therefore, it is permissible to 
evaluate this disability under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  In this case, the RO 
evaluated the veteran's tinea cruris analogously to eczema 
under Diagnostic Code 7806.  

Diagnostic Code 7806 provides that a 0 percent evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  In assigning an 
evaluation for a skin disability, consideration must be given 
to the frequency and duration of the outbreaks as well as the 
appearance and virulence of the skin disorder during the 
outbreaks.  Bowers v. Derwinski, 2 Vet. App. 675, 676-77 
(1992).  In this case, for the reasons that follow, the Board 
believes that the veteran's service-connected skin disability 
picture more nearly approximates a noncompensable evaluation.  

The veteran served on active duty from December 1967 to July 
1969.  From 1969 to 1982, he did not seek treatment for his 
skin.  In 1983, he began seeing a physician for skin 
complaints and was diagnosed with tinea cruris and rosacea.  
Since 1983, the veteran has continued to receive treatment 
and been evaluated for VA compensation purposes for variously 
diagnosed skin disorders, including those previously 
mentioned and seborrheic dermatitis, chloracne, tinea pedis 
and solar keratoses.  

From 1983 to 1992, the veteran was treated for tinea cruris 
approximately twice yearly.  During this time period, 
physicians occasionally noted that the veteran's tinea cruris 
was chronic, resolved in response to medication and 
reoccurred.  When the tinea cruris was active, physicians 
described it as red or violet with mild erythema, 
hyperpigmented patches (including on the thigh), and mildly 
scaly plaques (occasionally with raised borders) in the 
bilateral inguinal groin area.  During a VA examination in 
June 1992, an examiner noted skin abnormalities of the face 
and feet, but indicated that there was no evidence of a groin 
rash.  He diagnosed tinea cruris, resolved.  From 1993 to 
1997, the veteran was treated on several more occasions for 
tinea cruris.  The last visits during which this disorder was 
discussed were in October 1997, when physicians indicated 
that the veteran had tinea cruris of the eyelids.  

During VA examinations in March 1998 and October 1999, 
examiners noted skin abnormalities of the face and left 
shoulder.  They did not, however, note any findings of tinea 
cruris.  In March 1998, the veteran was noted to have solar 
keratosis of the face and left shoulder.  The VA examiner 
diagnosed tinea cruris by history, noting that the physical 
examination failed to reveal any evidence of tinea cruris.  
In October 1999, the VA examiner found a single comedone on 
the veteran's right lower lip, and diagnosed "normal 
examination of the skin."  The examiner reported there was 
no current evidence to suggest tinea cruris.  The examiner 
also commented that, inasmuch as there is no tinea cruris 
present and no skin disorder identified, there is no 
relationship between the veteran's skin disorder and any 
abnormality perceived by the veteran.  

The Board acknowledges the veteran's contention that his 
service-connected skin disability affects multiple areas of 
his body.  It has reviewed the photographs the veteran has 
submitted showing the condition of the skin on his face, 
shoulders, back, neck, chest, arms and groin.  However, the 
Board reminds the veteran that the only skin disability for 
which he is service connected is tinea cruris.  As the RO 
indicated in a February 2000 supplemental statement of the 
case, tinea cruris is defined as a fungal infection affecting 
the groin.  Thus, although the veteran may have skin 
abnormalities affecting other parts of his body, the only 
findings the Board can consider in determining the severity 
of the veteran's tinea cruris are those associated with 
fungal infections in the groin area.

The above findings do not establish that the veteran's tinea 
cruris causes exfoliation, exudation or itching involving an 
exposed area or extensive area.  Prior to 1993, the veteran 
reported itching and physicians noted the presence of scaly 
plaques and hyperpigmented patches.  However, the itching 
associated with these plaques and patches did not involve an 
exposed or extensive area.  Rather, it involved the veteran's 
groin, an unexposed, relatively small area of the veteran's 
body.  Moreover, from 1993 to the present, the veteran 
regularly experienced flare-ups of rosacea, but more often 
than not, no skin abnormalities in the groin area were noted.  
During the most recent VA examinations in 1998 and 1999, VA 
examiners either diagnosed normal skin or specifically 
indicated that tinea cruris was not present.  In addition, 
according to VA outpatient treatment records, the veteran has 
not presented with complaints associated with his groin in 
over four years.    

During the pendency of this appeal the veteran has 
consistently contended that his tinea cruris becomes active 
in warm weather.  The RO has afforded the veteran multiple 
opportunities to submit evidence showing treatment of his 
service-connected skin disability during active phases.  In 
addition, on more than one occasion, the RO scheduled the 
veteran for a VA examination after he alleged that his tinea 
cruris was active.  Despite the RO's actions in this regard, 
no medical evidence confirming the veteran's contention has 
been associated with the claims file.  As the record stands, 
the veteran's service-connected skin disability picture more 
nearly approximates a 0 percent evaluation, which requires 
slight, if any, exfoliation, exudation or itching on a 
nonexposed surface or small area.  There is no evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  The preponderance of the evidence 
is thus against the assignment of a compensable evaluation 
for tinea cruris under Diagnostic Code 7806. 

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned.  38 C.F.R. § 3.321(b) (1999).  In 
this case, however, the Board believes that the evaluation 
provided in the applicable section of the rating schedule 
adequately provides for the severity of the veteran's 
service-connected skin disability.  In addition, there are no 
factors evident that make this case exceptional. The veteran 
does not allege and the record does not reflect that his 
tinea cruris has necessitated recent hospitalization or 
caused marked interference with employment.  Accordingly, 
submission for consideration of the assignment of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a compensable evaluation for tinea cruris is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

